Fourth Court of Appeals
                                      San Antonio, Texas

                                             February 25, 2015

                                            No. 04-15-00041-CV

                        TEMPLETON MORTGAGE CORPORATION,
                                    Appellant

                                                    v.

                                        Michael MIDDLETON,
                                               Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 10-422-A
                         Honorable N. Keith Williams, Judge Presiding

                                              ORDER
       The District Clerk’s Extension of time to file the Clerk’s Record is this date GRANTED.
Time is extended to February 27, 2015.

                                                                     PER CURIAM
ATTESTED TO:          ____________________________
                      KEITH E. HOTTLE
                      CLERK OF COURT




          Gary Poenisch                                  Keith C. Thompson
          206 E. Locust Street, Suite 218                11003 Quaker Avenue
          San Antonio, TX 78212                          Lubbock, TX 79424